MEMORANDUM **
Former federal prisoner Travis L. Small appeals pro se the district court’s denial of *462his 28 U.S.C. § 2241 petition for habeas corpus. We lack jurisdiction, and dismiss.
Small contends that he should have received, as ordered by the federal sentencing court, concurrent state and federal sentences and credit for the year spent in federal detention pursuant to a writ of habeas corpus ad prosequendum. Whatever the merits of this contention, we cannot grant the relief Small requests, because he has already completed the sentence whose execution he challenges. See Fendler v. United States Bureau of Prisons, 846 F.2d 550, 555 (9th Cir.1988); see also United States v. Johnson, 529 U.S. 53, 60, 120 S.Ct. 1114, 146 L.Ed.2d 39 (2000) (holding that excess time in prison is not to be subtracted from term of supervised release, but 18 U.S.C. § 3583 may be invoked to seek modification of conditions of supervised release or early termination of supervision if considerations of equity warrant). The appeal must be dismissed as moot. See Aaron v. Pepperas, 790 F.2d 1360, 1361-62 (9th Cir.1986) (order).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.